                    Case 2:17-cv-01512-JAM-DB Document 56 Filed 10/18/18 Page 1 of 2


 1   Charles R. Messer (SBN: 101094)
     messerc@cmtlaw.com
 2   David J. Kaminski (SBN 128509)
     kaminskid@cmtlaw.com
 3   Alex A. Wade (SBN 304022)
     wadea@cmtlaw.com
 4   CARLSON & MESSER LLP
     5901 W. Century Boulevard, Suite 1200
 5   Los Angeles, California 90045
     (310) 242-2200 Telephone
 6   (310) 242-2222 Facsimile
     Attorneys for Defendant
 7   CREDIT ONE BANK, N.A.
 8                                  UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
 9                                      SACRAMENTO DIVISION
10                                     )
     N.L., an infant by his mother and natural
                                       )                  CASE NO. 2:17-cv-01512-JAM-DB
11   guardian SANDRA LEMOS,            )
                                       )
12              Plaintiff,             )                  NOTICE OF SUBMISSION OF
                                       )                  DEFENDANT CREDIT ONE BANK, N.A.’S
13         vs.                         )                  CONFIDENTIAL SETTLEMENT
                                       )                  CONFERENCE STATEMENT
14   CREDIT ONE BANK, N.A., GC         )
     SERVICES LIMITED PARTNERSHIP,     )
15                                     )                  SC Date:    October 25, 2018
     IENERGIZER HOLDINGS, LIMITED, and )                  Time:       10:30 a.m.
16   FIRST CONTACT, LLC a/k/a IQOR     )                  Place:       U.S. District Court
     HOLDINGS, INC,                    )                               501 I Street
17                                     )                               Sacramento, CA 95814
                Defendants.            )
18                                     )                  Courtroom: 24, 8th Floor
                                       )                  Magistrate Judge Carolyn K. Delaney
19                                     )
                                       )
20
                    Defendant CREDIT ONE BANK, N.A. hereby files this notice to advise the Court and the
21
     parties that it has submitted its Confidential Settlement Conference Statement pursuant to Local
22
     Rule 270(d).
23
24   DATED: October 18, 2018                                  Respectfully Submitted,
25                                                    By:      /s/ Charles R. Messer
                                                              Charles R. Messer
26                                                            David J. Kaminski
                                                              Alex A. Wade
27                                                            CARLSON & MESSER LLP
                                                              Attorneys for Defendant
28                                                            CREDIT ONE BANK, N.A.
     {00103004;1}                                     1

                                                                        NOTICE OF SUBMISSION OF CREDIT
                                                                      ONE’S CONFIDENTIAL SC STATEMENT
                                                                                CASE NO. 2:17-cv-01512-JAM-DB
                    Case 2:17-cv-01512-JAM-DB Document 56 Filed 10/18/18 Page 2 of 2


 1                                         CERTIFICATE OF SERVICE
 2
 3                  I, Charles R. Messer, hereby certify that on this 18th day of October, 2018, a true and
 4   accurate copy of the foregoing NOTICE OF SUBMISSION OF DEFENDANT CREDIT ONE
 5   BANK, N.A.’S CONFIDENTIAL SETTLEMENT CONFERENCE STATEMENT were served
 6   via the District Court ECF System on the Following:
 7                  Email: ari@marcuszelman.com
 8                          jonathan.a.stieglitz@gmail.com
                            yzelman@marcuszelman.com
 9
                                                                 /s/Charles R. Messer
10
                                                                 Charles R. Messer
11                                                               CARLSON & MESSER LLP

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     {00103004;1}                                      2

                                                                          NOTICE OF SUBMISSION OF CREDIT
                                                                        ONE’S CONFIDENTIAL SC STATEMENT
                                                                                  CASE NO. 2:17-cv-01512-JAM-DB
